UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) November 3, 2011 VIKING SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-49636 86-0913802 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 134 Flanders Road, Westborough, MA 01581 (Address of Principal Executive Offices) (Zip Code) (508) 366-3668 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November 3, 2011, Viking Systems, Inc. issued a press release announcing its financial results for the quarter ended September 30, 2011. A copy of the press release is attached hereto as Exhibit99.1. The information in this Current Report, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Sectionand shall not be deemed to be incorporated by reference into any filing of Viking Systems under the Securities Act of 1933 or the Exchange Act. This current report contains forward-looking statements. These forward-looking statements are estimates reflecting the best judgment of management and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. These forward-looking statements should, therefore, be considered in light of various important factors as described in the Company’s Annual Report on Form 10-K under the heading "Risk Factors" as updated from time to time by the Company’s Quarterly Reports on Form 10-Q and its other filings with the Securities and Exchange Commission. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. The Company undertakes no obligation to publicly update or release any revisions to these forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. Item9.01. Financial Statements and Exhibits. d) Exhibits. The following exhibit is furnished with this report on Form8-K: 99.1 Press release issued by Viking System, Inc. dated November 3, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: November 3, 2011 VIKING SYSTEMS, INC. By: /s/ ROBERTMATHEWS Robert Mathews Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release issued by Viking Systems, Inc. datedNovember 3, 2011. 4
